Citation Nr: 0702420	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-15 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim denied under 38 U.S.C.A. § 3504(a) (currently 38 
U.S.C.A. § 6104(a)) due to forfeiture of Department of 
Veterans Affairs (VA) benefits. 


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had periods of service between December 1944 and 
March 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
benefit sought on appeal.  The November 2004 decision found 
that new and material evidence had not been obtained to 
reopen the veteran's claim.  


FINDINGS OF FACT

1.  In a May 1976 decision, VA determined that the veteran 
had forfeited his right to VA benefits under the provisions 
of 38 U.S.C.A. § 3504(a) (currently 38 U.S.C.A. § 6104(a)).

2.  Evidence obtained since the May 1976 decision regarding 
forfeiture is not new and does not relate to unestablished 
facts necessary to substantiate the claim. 


CONCLUSIONS OF LAW

1.  The May 1976 decision is final regarding forfeiture of VA 
benefits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.1103 (2006).

2.  New and material evidence has not been received since the 
May1976 decision regarding forfeiture of VA benefits, and the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In an October 2004 letter, VA notified the veteran of the 
elements of a basic service-connection claim.  The letter 
also generally advised the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the veteran 
was informed that in order to reopen a previously denied 
claim, the veteran needed to submit "new" and "material" 
evidence and defined "new" and "material."  The Board 
notes that the October 2004 letter did not inform the veteran 
that he had forfeited his right to VA benefits and that he 
specifically needed to submit new and material evidence in 
regard to the reason VA had found that he had forfeited his 
VA benefits.  As noted, the RO issued a decision in November 
2004.  

In an October 2005 letter, VA specifically noted that his 
entitlement to VA benefits had been forfeited and he needed 
to submit new and material evidence that indicated that the 
forfeiture declared against him was improper in order to 
reopen his claim.  As discussed below, the Board does not 
specifically find that the October 2005 letter satisfies the 
VCAA  notification requirements laid out in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), but rather, than any 
inadequacies or defect in the VCAA notification does not 
require a remand.

Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) in 
either the October 2004 or October 2005 notification letters.  
Although this claim is not one for basic service connection, 
the Board finds that the reasoning of Dingess extends to this 
case.  The Board specifically finds in this case, however, 
that the veteran cannot be prejudiced by not receiving notice 
of downstream issues that are not reached by a denial of the 
underlying benefit due for forfeiture.  

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In this case, the RO issued the 
October 2005 notification letter after the last issued 
supplement statement of the case, making the last 
notification letter post-decisional and in violation of 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As with the possible inadequacy of the VCAA notification in 
light of Kent, the Board finds that untimely October 2005 
notification letter does not require a Board remand.  The 
Board first notes that the veteran's claim is denied because 
the veteran belonged to a organization known to be supporting 
an enemy of the United States.  Therefore, the veteran's 
claim is denied on a legal basis-that the veteran rendered 
assistance to the enemy.  The veteran has previously 
submitted an affidavit acknowledging membership in the 
organization in question.  Further, the Board notes that it 
is inappropriate to remand the veteran's appeal in order to 
provide the veteran an additional notification letter and for 
the issuance of supplemental statement of the case as there 
is no reasonable possibility that the further notification 
would aid the veteran in substantiating his claim.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  See also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  After review 
of the evidence in this case, therefore, the Board finds that 
additional development or notification would serve no useful 
purpose.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.  

The veteran contends that he is entitled to VA benefits, 
asserting that he did not commit treason against the United 
States.  The record indicates that the veteran had periods of 
service between December 1944 and March 1946.  A document in 
the veteran's claims file indicates that the veteran's was a 
prisoner of war from June 1942 to April 1943.  In a document 
entitled affidavit for Philippine Army personnel and dated in 
January 1946, the veteran stated he joined the Philippine 
Constabulary and was assigned to be a patrolman, but did not 
harm any civilians nor the guerrillas.

In a May 1976 decision, VA made a determination that the 
veteran had been a member of the Philippine Constabulary 
while he was a prisoner of war and later served in the 3rd 
Leyte Bureau of Constabulary from August 1943 to October 
1944.  The members of the Administrative Review Staff making 
the determination found that the veteran aided in 
interrogating a guerrilla and arresting another man, who was 
killed by companions of the veteran.  It was also determined 
that the veteran had worn the uniform of the Constabulary, 
and remained although he had ample opportunity to escape.  
The members of the Administrative Review Staff indicated that 
they had received statements from the veteran and others 
stating that the veteran had not aided the enemy.  After 
review of the evidence, however, the members found that the 
veteran, as a member of the Constabulary, was involved in the 
overall efforts of the Japanese Military to defeat the United 
States, and that his membership was prima facie evidence of 
rending assistance to an enemy of the United States. 

The Board notes that, under VA law, any person shown by 
evidence satisfactory to the Secretary to be guilty of 
mutiny, treason, sabotage, or rendering assistance to an 
enemy of the United States or of its allies shall forfeit all 
accrued or future gratuitous benefits under laws administered 
by the Secretary.  See 38 U.S.C.A. § 6104(a); 38 C.F.R. § 
3.902. 

The veteran seeks to reopen the claim by submitting new and 
material evidence.  Although the RO declined to reopen the 
veteran's claim, the Board is required to independently 
address the issue of reopening the veteran's claim.  See 
Barnett v. Brown, 83 F.3d 1380 (1996).  The Court has held 
that a declaration of forfeiture may be revoked upon the 
presentation of new and material evidence, or revised based 
upon a finding of clear and unmistakable error in the 
original forfeiture decision.  See Trilles v. West, 13 Vet. 
App. 314, 322 (2000).  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed after August 2001, such 
as this claim, "new and material evidence" is defined as 
evidence not previously submitted to agency decision-makers 
which, when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  With 
these considerations, the Board must now review all of the 
evidence which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision in May 1976.  At this stage, the credibility of new 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Since the Board's May 1976 decision, the veteran has 
submitted additional statements and affidavits.  In the 
veteran's statements, he indicated that he did not aid the 
enemy and only followed the orders of his captures when a 
prisoner of war.  The veteran noted that he obeyed due to the 
imminent threat of physical harm and death if he disobeyed 
the orders of his captures.  The veteran also submitted 
affidavits from persons who were at the same prisoner of war 
camp as the veteran and personally knew the veteran.  The 
affiants noted that the veteran did not assist the enemy 
while a prisoner of war.  The affiants did not note any 
knowledge of veteran's activities after being released as a 
prisoner of war.  The Board notes that the specific 
accusations contained in the May 1976 decision entailed the 
veteran's involvement with the Japanese forces after the 
record shows that he was no longer a prisoner of war.  The 
affidavits, therefore, do not counter the finding that the 
veteran aided the enemy.  Regarding the veteran's statements, 
the Board finds that they duplicate previous denials from the 
veteran that he aided the enemy, statements of denial 
considered in the May 1976 decision determining that the 
veteran had forfeited his right to VA benefits.

The Board finds, therefore, that the veteran has submitted 
new evidence, but that this evidence is not material, as it 
does not relate to the fact of whether the veteran aided the 
enemy as a member of the Philippine Constabulary after being 
a prisoner of war.  Further, the Board finds that this 
evidence does not raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  
Therefore, the Board finds that the veteran has not submitted 
new and material evidence.  As the veteran has not submitted 
new and material evidence, the veteran's claim is not 
reopened.  


ORDER

New and material evidence having not been submitted to reopen 
a claim for revocation of the forfeiture of VA benefits, the 
appeal is denied. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


